
	

113 SRES 424 IS: Supporting the mission and goals of 2014 National Crime Victims' Rights Week, which include increasing public awareness of the rights, needs, and concerns of, and services available to assist, victims and survivors of crime in the United States.
U.S. Senate
2014-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 424
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2014
			Mr. Wicker (for himself, Mr. Leahy, Mr. Grassley, and Mr. Schumer) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the mission and goals of 2014 National Crime Victims' Rights Week, which include
			 increasing public awareness of the rights, needs, and concerns of, and
			 services available to assist, victims and survivors of crime in the United
			 States.
	
	
		Whereas in 2011, there were approximately 6,000,000 victims and survivors of violent crime and more
			 than
			 17,000,000 victims and survivors of property crime in the United States;Whereas according to the National Crime Victimization Survey, nonfatal violent crime in the United
			 States increased by
			 17 percent and property crime in the United States increased by 11 percent
			 between 2010 and 2011;Whereas according to the Uniform Crime Reporting Program of the Federal Bureau of Investigation, law enforcement agencies throughout the nation reported an increase of 1.9 percent in the number of
			 violent crimes brought to their attention for the first 6 months of 2012
			 when compared with figures reported for the same time in 2011;Whereas a just society acknowledges the impact of crime on individuals, families, schools, and
			 communities by protecting the rights of crime victims and survivors and
			 ensuring that
			 resources and services are available to help rebuild the lives of such
			 victims and survivors;Whereas despite impressive accomplishments between 1974 and 2014 in increasing the rights of, and
			 services available to, crime victims and survivors, and the families of
			 such victims and survivors, many challenges remain to ensure that all
			 crime victims and survivors, and the families of such victims and
			 survivors, are—(1)treated with dignity, fairness, and respect;(2)offered support and services regardless of whether such victims and survivors report crimes
			 committed against
			 them; and(3)recognized as key participants within the criminal, juvenile, Federal, tribal, and civil justice
			 systems in the United States when such victims and survivors report
			 crimes;Whereas crime victims and survivors in the United States, and the families of such victims and
			 survivors, need and deserve support and assistance to help cope with the
			 often devastating
			 consequences of crime;Whereas 2014 marks the 30th anniversary of the enactment of the  Victims of Crime Act of 1984 (42
			 U.S.C. 10601 et seq.) (referred to in this preamble as VOCA), which is the hallmark of the commitment of the Federal Government to supporting rights and
			 services for victims and survivors of all types of crime;Whereas VOCA established the Crime Victims Fund, which is paid for by criminal fines and penalties,
			 rather than by taxpayer dollars;Whereas the Crime Victims Fund has collected more than $20,400,000,000 from criminals to be used
			 exclusively to help victims and survivors of crime;Whereas during each year between 1984 and 2014, communities across the United States have joined
			 Congress and the Department of Justice in commemorating National Crime
			 Victims' Rights Week to celebrate a shared vision of a comprehensive and
			 collaborative response that identifies and addresses the many needs of
			 crime victims and survivors, and the families of such victims and
			 survivors;Whereas Congress and the President agree on the need for a renewed commitment to serving all
			 victims and survivors of crime in the 21st century;Whereas the theme of 2014 National Crime Victims' Rights Week,	celebrated during the week of
			 April 6 through April 12, 2014, is 30 Years: Restoring the Balance of Justice and highlights the many challenges that confront crime-victim assistance, justice, and public
			 safety; andWhereas the people of the United States recognize and appreciate the continued importance of—(1)promoting the rights of, and services for, crime victims and survivors; and(2)honoring crime victims and survivors and individuals who provide services for such victims and
			 survivors: Now, therefore, be it
	
		That the Senate—
			(1)supports the mission and goals of 2014 National Crime Victims' Rights Week, which include
			 increasing individual and public awareness of—(A)the impact of crime on victims and survivors, and the families of such victims and survivors;(B)the challenges to achieving justice for victims and survivors of crime, and the families of such
			 victims and survivors; and(C)the many solutions to meet such challenges;(2)recognizes that crime victims and survivors, and the families of such victims and survivors, should
			 be treated with dignity, fairness, and respect; and(3)recognizes the 30th anniversary of the enactment of the Victims of Crime Act of 1984 (42 U.S.C.
			 10601 et seq.).
			
